
	
		I
		112th CONGRESS
		2d Session
		H. R. 3826
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2012
			Mr. Courtney (for
			 himself, Mr. Peters,
			 Mr. Reyes,
			 Mr. Hinojosa,
			 Mr. Jackson of Illinois,
			 Mr. Braley of Iowa,
			 Mr. Stark,
			 Mr. Clarke of Michigan,
			 Mr. Grijalva, and
			 Ms. Norton) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Higher Education Act of 1965 to extend the
		  reduced interest rate for Federal Direct Stafford Loans.
	
	
		1.Interest rate
			 extensionSubparagraph (D) of
			 section 455(b)(7) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(7))
			 is amended—
			(1)in the matter
			 preceding clause (i), by striking and before July 1, 2012,;
			 and
			(2)in clause (v), by
			 striking and before July 1, 2012,.
			
